DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 4/1/2021 has been received and entered in to the case. 
	Claims 2-5 has/have been canceled, claim 20-22 is/are newly added, and claims 1 and 6-22 have been considered on the merits. All arguments have been fully considered. 

Priority
	In the previous OA mailed on 10/1/2020, the Examiner has determined the earliest priority date granted as of the filing date of the 13/471,095, which is 5/14/2012. Applicant argued that the Office is mistaken since the instant application contains the pertinent disclosure of the ‘774 application (Colter), and incorporates the ‘774 application by reference, and thus, the ‘774 application provide sufficient support for the claimed invention.  
	Applicant’s argument is persuasive, and the disclosure of the ‘774 application inherently support the claimed subject matter of the instant specification. 
	
	The claim rejection under 35 USC §102 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a method of treating a patient having acute lung injury by administering umbilical cord tissue-derived cells. The umbilical cord tissue-derived cells of the ‘116 patent are identical to the claimed cells. Regarding the intended outcome, the method of the ‘116 patent would have identical effect/results since the method utilizes the identical cells for the identical condition (i.e. acute lung injury).
Thus, the claims of the ‘116 patent render the claims of the instant application obvious.
Response to Arguments
With regard to the priority, as indicated above, the application’s arguments were persuasive and thus, the earliest filing date of the instant application is the filing date of the 61/139,425, which is 12/19/2008.
Accordingly, the claim rejection under 35 USC §102 based on Colter (‘774 application) has been withdrawn.
Regarding double patenting rejection, a rejection based on US PAT. 10,557,116 is maintained because the claimed feature of the instant application is inherent for the method of the ‘116 patent as argued by application in rebutting the priority claim and the 102 rejection.
Conclusion
Claims 1 and 6-22 are free of prior art.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632